Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in accepting his plea of guilty to two counts of sexual misconduct (Penal Law § 130.20 [1]) without conducting a sufficient factual colloquy. Because defendant failed to move to withdraw his plea or to vacate the judgment of conviction, he failed to preserve that contention for our review (see, People v Lopez, 71 NY2d 662, 665; People v White, 214 AD2d 811, 812, lv denied 86 NY2d 742). In any event, defendant’s contention lacks merit. “[I]t is not necessary that a defendant admit guilt when entering an Alford plea provided the plea is informed and intelligent” (People v White, supra, at 812; see, North Carolina v Alford, 400 US 25, 37). Here, the court reviewed the consequences of the plea with defendant, who indicated that he was acting voluntarily after a complete discussion of the matter with defense counsel. The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Sexual Misconduct.) Present — Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.